      Case 1:19-cr-10210-NMG Document 56 Filed 03/09/20 Page 1 of 2


                        UNITED STATES DISTRICT COURT
                         DISTRICT OF MASSACHUSETTS


                             )
UNITED STATES OF AMERICA,    )
     Plaintiff               )
                             )
V.                           )                        Criminal No. 1:19-cr-10210-NMG
                             )
VANDERLEI RODRIGUES DEARAUJO )
a/k/a “Neneco”,              )
       Defendant             )
                             )

       DEFENDANT VANDERLEI DEARAUJO’S MOTION IN LIMINE
    TO ADMIT PHONE RECORDS BETWEEN THE DEFENDANT AND THE
            GOVERNMENT’S CONFIDENTIAL INFORMANT

        Defendant Vanderlei DeAraujo hereby moves in limine for an order allowing the
admission of his phone records. Mr. DeAraujo is specifically seeking the admission of
phone records, including calls between himself and the government’s confidential
information. These records were previously obtained by the government, and are
certified.
        Defense counsel is also in on-going communication with Assistant United States
Attorney Lindsey Weinstein, regarding potential stipulations and an agreement for
portions of the phone records being admitted at trial. Mr. DeAraujo is reserving the right
to supplement this motion, after continued conversations concerning potential
stipulations.
                                             Respectfully Submitted
                                             For the Defendant,
                                             VANDERLEI DEARAUJO,


                                             _____________________
                                             Sara Attarchi, Esq.
                                             Joseph B. Simons, Esq.
                                             Simons Law Office
                                             1 International Place, Suite 1400
                                             Boston, MA 02110
                                             (617) 544-9000
                                             BBO# 697486
                                             BBO #684030
Dated: March 9, 2020

                                        Page 1 of 2
      Case 1:19-cr-10210-NMG Document 56 Filed 03/09/20 Page 2 of 2



                             CERTIFICATE OF SERVICE

       I hereby certify that this document filed through the CM/ECF system will be sent
electronically to the registered participants as identified on the Notice of Electronic Filing
(NEF) and paper copies will be sent to those indicated as non registered participants on
March 9, 2020.



                                               __________________________
                                               Sara Attarchi




                                          Page 2 of 2
